NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              JERED W., Appellant,

                                         v.

           DEPARTMENT OF CHILD SAFETY, M.W., Appellees.

                              No. 1 CA-JV 17-0331
                                FILED 1-30-2018


            Appeal from the Superior Court in Mohave County
                         No. S8015JD201500057
                  The Honorable Richard Weiss, Judge

                                   AFFIRMED


                                    COUNSEL

Law Offices of Heather C. Wellborn, P.C., Lake Havasu City
By Heather C. Wellborn
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Ashlee N. Hoffmann
Counsel for Appellee Department of Child Safety
                           JERED W. v. DCS, M.W.
                             Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Jennifer B. Campbell and Judge Paul J. McMurdie joined.


W I N T H R O P, Presiding Judge:

¶1           Jered W. (“Father”) appeals the juvenile court’s order
terminating his parental rights to his child, M.W.1 For the following
reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY2

¶2           In July 2015, Father was arrested and charged with
molestation of a child, a class 2 felony. The victim was a 10-year-old girl
who was sleeping over at Father’s house with M.W. The Department of
Child Safety (“DCS”) took custody of M.W., placed her with the child’s
maternal grandparents, and initiated a dependency action. The juvenile
court found the child dependent as to Father in December 2015.

¶3            Meanwhile, Father pleaded guilty to attempted molestation
of a child, a class 3 felony and dangerous crime against children, by
attempting to engage in sexual contact with the victim through touching
the victim’s genitals with his hand. See Ariz. Rev. Stat. (“A.R.S.”) § 13-1410.
The trial court suspended the imposition of a sentence and placed Father
on ten years’ supervised probation. As conditions of his probation, Father
must register as a sex offender and is prohibited from having contact with
any child under the age of eighteen, including his own, without prior
approval.




1      The juvenile court also terminated mother’s parental rights to M.W.;
however, she is not a party to this appeal and, accordingly, our recitation of
the facts and analysis of the issues are limited to Father.

2      We view the record in the light most favorable to sustaining the
juvenile court’s order. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93,
¶ 18 (App. 2009).



                                       2
                           JERED W. v. DCS, M.W.
                             Decision of the Court

¶4              DCS filed its motion to terminate Father’s parental rights after
the court changed Father’s case plan to severance and adoption. The
termination motion was based on grounds of neglect, the nature of Father’s
felony conviction, and nine-months out-of-home placement. A.R.S. § 8-
533(B)(2), (4), and (8)(a).

¶5             In May 2017, the juvenile court held a contested severance
hearing. Along with the DCS case manager’s testimony, the State presented
evidence of Father’s felony conviction and his probation conditions, which
the court found sufficient to support severance under A.R.S. § 8-533(B)(4).
The court also found that termination of Father’s parental rights was in the
child’s best interest.

¶6           Father timely appealed. We have jurisdiction pursuant to the
Arizona Constitution, Article 6, Section 9, and A.R.S. §§ 8-235(A), 12-
2101(A), and 12-120.21(A).

                                  ANALYSIS

       I.     Statutory Ground for Termination

¶7             Father argues there was insufficient evidence to support
termination of his parental rights under the felony-nature ground. A court
may sever a parent’s rights to his or her child if it finds by clear and
convincing evidence one of the statutory grounds for severance in A.R.S.
§ 8-533, and by a preponderance of the evidence that severance is in the
child’s best interest. A.R.S. § 8-533(B); Kent K. v. Bobby M., 210 Ariz. 279,
281-82, 288, ¶¶ 7, 41 (2005). We review an order terminating parental rights
for an abuse of discretion and will affirm if the order is supported by
sufficient evidence in the record. Calvin B. v. Brittany B., 232 Ariz. 292, 296,
¶ 17 (App. 2013).

¶8              Termination of parental rights under A.R.S. § 8-533(B)(4)
requires clear and convincing proof that a “parent is deprived of civil
liberties due to the conviction of a felony . . . .” This section further requires
that one of two specified conditions be satisfied in addition to a deprivation
of civil liberties: either (1) “the felony of which that parent was convicted is
of such a nature as to prove the unfitness of that parent to have future
custody and control of the child,” or (2) “the sentence of that parent is of
such length that the child will be deprived of a normal home for a period of
years.” A.R.S. § 8-533(B)(4); see also In re Juv. No. J-2255, 126 Ariz. 144, 146
(App. 1980).




                                        3
                          JERED W. v. DCS, M.W.
                            Decision of the Court

¶9             As to the first condition, “[a] felony proves unfitness if its
commission permits a rational inference of unfitness.” Juv. No. J-2255, 126
Ariz. at 146. We noted in Juv. No. J-2255 that the language of this provision
“requires the juvenile court to assess the parent’s future fitness on the basis
of a past act,” and held that proof of a conviction for molestation of a child
was sufficient to establish unfitness. Id. at 146-47. A parent, however, may
rebut this assessment by “showing actual fitness at the time of the hearing.”
Id. at 147.

¶10           There is no dispute that Father is deprived of his civil liberties
due to a felony conviction. Rather, Father contends that the terms,
conditions, and duration of his probation, see supra ¶ 3, were used as the
legal basis for terminating his parental rights. We disagree. Father was
convicted of a dangerous crime against children. The very nature of
Father’s felony conviction gives rise to a rational inference that he is unfit
to have custody and control of the child in the future. Father’s conviction,
not his resulting sentence, provides the legal basis for severance under
A.R.S. § 8-533(B)(4).

¶11           Father, however, did not rebut this presumption. Father
presented evidence that he completed some DCS-required services, was
financially capable of providing for the child, and maintained a strong
relationship with the child. Nevertheless, Father did not participate in his
required mental health services. Furthermore, at the time of the hearing,
Father remained subject to the probation conditions preventing him from
having contact with any child, leaving him unfit to have custody or control
of the child. On this record, there was sufficient evidence to terminate
Father’s parental rights under A.R.S. § 8-533(B)(4).3




3       Father also argues that the juvenile court erred by failing to
“consider[] other avenues that could be taken pending [Father’s] probation
period” before terminating his parental rights, such as a guardianship.
Father did not file a motion for guardianship before the juvenile court. See
A.R.S. § 8-872. To the extent Father’s argument is not waived, because he
provides no legal basis or supporting authority demonstrating that the
court had an obligation to “consider other avenues,” we reject his
argument. See Bennigno R. v. Ariz. Dep’t of Econ. Sec., 233 Ariz. 345, 348,
¶ 11 (App. 2013) (noting we may reject an argument based on lack of proper
and meaningful argument alone); ARCAP 13(a)(7) (requiring an opening
brief to set forth an argument that includes citations to legal authorities);
Ariz. R.P. Juv. Ct. 106(A).


                                       4
                              JERED W. v. DCS, M.W.
                                Decision of the Court

       II.    Best Interest

¶12          Father next argues the juvenile court erred in finding that
termination was in the child’s best interest and asks this court to reweigh
evidence from the termination hearing. But we do not reweigh evidence on
appeal; we look only to “determine if there is evidence to sustain the court’s
ruling.” Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App.
2004).

¶13            Here, the juvenile court heard testimony that the child is
adoptable, wanted to be adopted, and was placed with her maternal
grandparents, who were meeting the child’s needs. The grandparents had
previously adopted the child’s half-sibling, who she is “very attached to,”
and the grandparents wished to adopt the child. This evidence is sufficient
to uphold the juvenile court’s finding. See Shawanee S. v. Ariz. Dep’t of Econ.
Sec., 234 Ariz. 174, 179, ¶ 20 (App. 2014) (holding termination is in the
child’s best interest if the child will benefit from the termination or will be
harmed if the relationship continues); see also Demetrius L. v. Joshlynn F., 239
Ariz. 1, 3-4, ¶ 12 (2016) (holding a court should consider whether the
current placement is meeting the child’s needs, an adoption plan is in place,
and if the child is adoptable when determining whether the child will
benefit). Father has not shown the court abused its discretion in finding
severance is in the child’s best interest.

                                 CONCLUSION

¶14          For the foregoing reasons, we affirm the juvenile court’s order
terminating Father’s parental rights to M.W.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                          5